DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected based on lack of positive antecedent basis of “the analog transmit filter” on line 14. The claim previously recites “an analog transmission filter”.
Claims 2-11 are rejected because they depend on claim 1.
Claim 2 is also rejected based on lack of positive antecedent basis of “the digital transmission filter” on lines 2-3.
Claim 3 is also rejected based on lack of positive antecedent basis of “the respective periods of the digital transmission signal” on lines 3-4.
Claim 5 is also rejected based on lack of positive antecedent basis of “the unrounded input value” on line 3.

Claim 9 is also rejected based on lack of positive antecedent basis of “the duty cycle modulator” on line 3.
Claim 10 is also rejected based on lack of positive antecedent basis of “the duty cycle sequence” on lines 4 and 5.
Claim 11 is also rejected based on lack of positive antecedent basis of “the useful frequency band” on line 2.
Claim 16 is rejected based on lack of positive antecedent basis of “the center frequency of the two carrier frequencies” on line 3.
Claim 17 is rejected based on lack of positive antecedent basis of “the analog transmit filter” on line 14. The claim previously recites “an analog transmission filter”.
Claim 18 is rejected based on lack of positive antecedent basis of “the analog transmit filter” on line 14. The claim previously recites “an analog transmission filter”.
Claim 19 is rejected based on lack of positive antecedent basis of “the analog transmit filter” on line 14. The claim previously recites “an analog transmission filter”.
Claims 20 and 21 are rejected because they depend on claim 19.

Allowable Subject Matter
Claims 12-15 are allowed.
Claims 1-11 and 16-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claims 1,17,18 and 19, the prior art does not show the limitations of .
With respect to independent claim 12, the prior art does not show the limitations of “A fieldbus receiver interface for processing a primary signal, comprising: … a computing unit including an analog digital converter, a direct current deduction filter, and a quadrature demodulator.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Haase et al. is the U.S. equivalent to the European patent noted throughout the background of the specification.
Conroy et al. shows a HART/fieldbus system with multiple interfaces connected to a current loop.
Gopisetti et al. shows an industrial process and control system which determines a HART mode for a field instrument.
Gutta et al. shows power scaling in delta sigma modulators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186